Title: Thomas Jefferson to Joseph Gales (1761–1841), 19 June 1817
From: Jefferson, Thomas
To: Gales, Joseph


          
            Sir
            Monticello
June 19. 17.
          
          Your favor of May 23. came to hand a few days ago, with a statement of my account for your paper from Jan. 1809. to Jan. 1817. a term of 8. years. I now inclose you 24.D. the amount: but some apology is due for the prodigious delay, for justification there could be none had I considered myself a subscriber. but the truth is that on winding up my affairs in Washington in the beginning of 1809. I scrupulously paid up every newspaper account I had in the world, and thought I had been, as I meant to be, equally exact in desiring every paper to be discontinued, except the Natl Intelligencer and Aurora, the only papers, out of my own state, I meant to read. I find that it was thro’ a servant I paid yours to your son Feb. 9. 09 being 5. D 25 c. either the servant or your son must have forgotten the notice of discontinuance. still many of them the editors have now & then when they had anything something curious in their papers addressed one to me occasionally. yours came to me  now and then, so irregularly as not to excite a suspicion that they were constantly sent as to a subscriber, and I assure you I had no suspicion, but that the notice of discontinuance had failed being given to you as to others. but all this is merely to place on it’s true ground the apparent negligence & injustice of which I should seem to have been guilty towards you. it is enough for me that you thought me a subscriber, and that the paper was sent from your office, whether it came to me or not. and I hope that this prompt attention to the first notice I have recieved in the eight years will satisfy you that this extraordinary delay has proceeded merely from misapprehension, with a request now to discontinue my subscription
          
          accept my acknolegements for the long indulgence intended really on your part, and the assurance of my great esteem & respect.
          Th: Jefferson
        